Citation Nr: 9915455	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  98-17 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent, 
for sickle cell anemia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1980 to 
November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found that new and material 
evidence had not been presented to reopen a claim of service 
connection for sickle cell anemia.  The veteran filed a 
timely appeal.  Additional evidence was associated with the 
claims folder and, in a March 1998 rating decision, the RO 
determined that, under 38 C.F.R. § 3.105(a), clear and 
unmistakable error had been made in the May 1983 rating 
decision which originally denied service connection for 
sickle cell anemia.  The RO accordingly granted service 
connection for sickle cell anemia; and assigned a 30 percent 
evaluation, effective from April 8, 1983.  

In May 1998, the veteran filed another notice of 
disagreement, asserting that the 30 percent rating was 
inadequate and that the effective date should have been a 
year earlier.  A statement of the case as to this issue was 
provided by the RO and the veteran filed a timely substantive 
appeal.  In an August 1998 rating decision, the RO revised 
the effective date to be November 3, 1982, the day after the 
veteran's discharge from service.  The 30 percent disability 
rating remained in effect.  

On an ancillary matter, it appears from the evidence of 
record that the veteran may have been hospitalized at a VA 
facility for more than 21 days for his service-connected 
sickle cell anemia.  However, this issue has not previously 
been raised, and the RO did not address the issue of 
entitlement to a temporary total rating for service-connected 
disability requiring hospital treatment or observation, or 
convalescence, pursuant to 38 C.F.R. § 4.29 or § 4.30.  This 
matter is referred to the RO for any appropriate action.  



REMAND

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. §§ 4.1, 
4.2, 4.41.  However, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) recently held that there is a distinction between an 
original rating and a claim for an increased rating.  Thus, 
the rule espoused in the Francisco precedent, above, may not 
be applicable in the present case because the veteran's claim 
for service connection and disability compensation for sickle 
cell anemia was granted effective from the date of his 
discharge from service, more than 16 years ago.  Fenderson v. 
West, 12 Vet.App. 119 (1999).  Under the Court's holding in 
the latter case, a veteran may assert that his or her 
condition was more disabling previously than it was at a 
later stage of the appeal, and, where the record warrants it, 
VA may assign "staged ratings" to reflect different levels 
of disability.  

Diagnostic Code 7714 provides that, for sickle cell anemia, 
following repeated hemolytic sickling crises with continuing 
impairment of health, a 30 percent evaluation is assigned.  A 
60 percent rating is assigned for sickle cell anemia with 
painful crises several times a year or with symptoms 
precluding other than light manual labor.  A 100 percent 
rating is warranted for sickle cell anemia with repeated 
painful crises, occurring in skin, joints, bones, or any 
major organs caused by hemolysis and sickling of red blood 
cells, with anemia, thrombosis and infarction, with symptoms 
precluding even light manual labor.  38 C.F.R. § 4.117.

At a Travel Board hearing before a Member of the Board in 
February 1999, the veteran asserted that his sickle cell 
anemia warranted a higher disability evaluation.  He further 
asserted that such higher evaluation was warranted from the 
date of his separation from active service.  However, as was 
further discussed at the hearing, the evidence currently of 
record is inadequate for making these determinations.  The 
evidence in the claims folder includes service medical 
records, and private and VA medical records dated in 1996.  
There are no medical records showing treatment for sickle 
cell disease from 1982-1995, and there are no medical records 
dated after 1996.  Moreover, the veteran was never afforded a 
VA examination to ascertain the current status of his 
disability.  This information is necessary in order to make a 
proper decision on the veteran's claim.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps to obtain 
copies of all records of treatment or 
hospitalization from sources identified by the 
veteran (VA and private) from November 1982 to the 
present.  

2.  The RO should request, through official 
channels, any additional military medical records, 
in order to ascertain the extent of any other 
treatment for sickle cell anemia during service.  

3.  The RO should schedule the veteran for a VA 
examination to determine the status of his sickle 
cell anemia.  The examiner should ascertain the 
current level of disability associated with the 
disorder, and comment on the symptomatology that 
is presently demonstrated.  All indicated special 
studies or tests should be accomplished.  The 
claims folder, to include copies of all pertinent 
records, must be made available to the examiner 
for review prior to, and during, the examination.  
The report of examination should include the 
complete rationale for all opinions expressed.  

4.  The RO should then review the record and 
readjudicate the claim of entitlement to a rating 
in excess of 30 percent for sickle cell anemia, 
including consideration of the assignment of any 
"staged" ratings from 1982 to the present.  If 
the determination remains adverse, the veteran and 
his representative should be provided a 
supplemental statement of the case, which includes 
a summary of additional evidence submitted, any 
additional applicable laws and regulations, and 
the reasons for the decision.  The veteran and his 
representative should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


